DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The amendment filed December 01, 2021 has been entered. Claims 1-3, 12, and 14-29 remain pending in the application. Claims 4-11 and 13 were previously cancelled. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
  Such claim limitation(s) is/are: “operating unit…for deforming the second section of the membrane” in claim 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3, 14, 17-23, and 27-29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Luzbetak et al. (US 2008/0171970) in view of Paterson et al. (US 2010/0324477) in further view of Maianti et al. (US 2004/0001766).
Regarding claim 1, Luzbetak teaches a breast pump (breastpump 200) comprising: a chamber (Figure 7B formed by front housing 204 and rear housing 206) defined by an upper portion (rear housing 206) and a lower portion (front housing 204), wherein the upper portion includes an upper wall of the chamber and an upper part of a sidewall of the chamber (see annotated Figure 9 below), wherein the lower portion includes a lower part of the sidewall and a base of the chamber (see annotated Figure 9 below), wherein a lower end of the upper part of the sidewall extends into the lower part of the sidewall (see annotated Figure 9 below, wherein the radially inward portion of the lower end of the upper part of the sidewall extends into the lower part of the sidewall) and an upper end of the upper part of the sidewall at least partially overlaps an upper end of the lower part of the sidewall (see annotated Figure 9 below), and wherein the chamber has a vacuum port (port 212) formed in the upper portion of the chamber (Figure 7B); a membrane (barrier 100) including a first section (rim 114) mounted between the upper part of the sidewall and the upper end of the lower part of the sidewall (“The rim 114 forms a seal between the interior surface 502 of the front housing part 204 and the interior surface 402 of the rear housing part 206.” [0051]; Figure 7B) and further including a second section (inner surface 102 and exterior surface 104) receivable in the chamber to separate the chamber into first (“vacuum side of the barrier 100” [0059]) and second (“breastshield side of the barrier 100” [0059]) spaces (“a first pressure A on the vacuum side of the barrier 100…and a second pressure B on the breastshield side of the barrier 100” [0059]), deformable (Figure 6A and 6B) in the chamber in response to a reduction of pressure in the first space to generate a reduction of pressure in the second space (“The pump 706 communicates a negative pressure to the barrier 100 via the air line 708 such that the first pressure A is at least initially greater (more negative) than the second pressure B, yielding what is known as a differential vacuum. This differential vacuum ultimately causes the barrier 100 to reach a distended state” [0059]); and a limiter (rearwall surface 402) in the first space of the chamber to limit deformation of the second section of the membrane (“The now inverted barrier 100 is in facial engagement with interior rearwall surface 402 of the rear housing 206 in the full distended state.” [0059]), wherein the second section of the membrane is free to deform in the chamber between a neutral condition (Figure 6A), in which the second section of the membrane is spaced from the limiter ("the barrier 100 to return to its initial state (FIGS. 6A and 9)” [0062]), and an operating condition (Figure 6B) when a predetermined reduction of pressure is imparted on the second section of the membrane in the first space of the chamber (“The pump 706 draws a negative pressure (relative to atmosphere), which pulls the barrier 100 back into a second position, or distended state (see FIG. 8)” [0059]), and in that the limiter is configured such that the second section of the membrane locates against the limiter to limit deformation of the second section of the membrane in the chamber when a reduction of pressure in the second space is equal to or exceeds a threshold value in order to restrict the pressure reduction in the second space (“The now inverted barrier 100 is in facial engagement with interior rearwall surface 402 of the rear housing 206 in the full distended state.” [0059]), characterized in that one of: the limiter includes at least one protrusion (Figure 4; “The rearwall surface 402 has a shape that generally matches the inner surface 102 of the barrier 100 in this distended state” [0059]; wherein the protrusions are formed between the indentations that coordinate with the shape of the barrier 100) extending from the upper wall of the chamber relative to the vacuum port within the first space of the chamber (Figure 4), or the limiter includes a plurality of recesses (Figure 4; “The rearwall surface 402 has a shape that wherein the recesses are formed by the indentations that coordinate with the shape of the barrier 100) formed within the wall of the chamber relative to the vacuum port within the first space of the chamber (Figure 4). 
Luzbetak fails to explicitly teach the vacuum port is formed in upper wall of the chamber, and wherein the first section of the membrane wrapping around the upper end of the lower part of the sidewall; and the limiter includes at least one protrusion extending from the upper wall of the chamber relative to the vacuum port within the first space of the chamber to define at least one air channel between the upper wall of the chamber and the second section of the membrane when the second section of the membrane locates against the limiter, or the limiter includes at least one recess formed within the upper wall of the chamber relative to the vacuum port within the first space of the chamber to define at least one air channel between the upper wall of the chamber and the second section of the membrane when the second section of the membrane locates against the limiter.
Paterson teaches a breast pump (apparatus 10) comprising a chamber (Figure 11, formed between suction transfer housing 18 and cap 20) defined by an upper portion (cap 20) and a lower portion (suction transfer housing 18), and a membrane (membrane 22) including a first section (labeled in annotated Figure 11 below) mounted between the upper part of the sidewall and the upper end of the lower part of the sidewall with the first section of the membrane wrapping around the upper end of the lower part of the sidewall (Figure 11, fortified rim 77 wrapped around the lower part of the sidewall into mounting groove 82). At the time of the invention, it would have been obvious to one having ordinary skill in art to modify mounting of the membrane of Luzbetak such the first section of the membrane wraps around the upper end of the lower part of the sidewall based on the teachings of Paterson to provide an interference-fit seal between the lower portion and the membrane (Paterson [0053]). 

Maianti teaches a pump (pumping unit 1) comprising a chamber (Figure 1) defined by an upper portion (half-shell 18) including an upper wall of the chamber and an upper part of the side-wall of the chamber (Figure 8), the chamber having a vacuum port (hole 3a) formed in the upper wall of the chamber (Figure 1 and 8), a membrane (membrane 4) having a second section separating the chamber into first and second spaces and being deformable in the chamber (Figures 3-4), and a limiter (inner surface of half-shell 18; Figure 8) in the first space of the chamber to limit deformation of the membrane, characterized in that one of: the limiter includes at least one protrusion (grooves 18a; “As an alternative to grooves 17a, 18a and 19a, slightly protruding teeth or ridges might be present on the respective surfaces.” [0030]) extending from the upper wall of the chamber relative to the vacuum port within the first space of the chamber to define at least one air channel between the upper wall of the chamber and the second section of the membrane when the second section of the membrane locates against the limiter (Figure 8), or the limiter includes at least one recess (grooves 18a) formed within the upper wall of the chamber relative to the vacuum port within the first space of the chamber to define at least one air channel between the upper wall of the chamber and the second section of the membrane when the second section of the membrane locates against the limiter (Figure 8). At the time of the invention, it would have been obvious to one having ordinary skill in the art 

Regarding claim 2, modified Luzbetak teaches the breast pump according to claim 1, wherein the threshold value of the reduction of pressure is equal to a normal operating reduction of pressure so that the second section of the membrane locates against the limiter when the normal operating reduction of pressure is achieved (“The pump 706 draws a negative pressure (relative to atmosphere), which pulls the barrier 100 back into a second position, or distended state (see FIG. 8). The now inverted barrier 100 is in facial engagement with interior rearwall surface 402 of the rear housing 206 in the full distended state.” [0059]; Figure 8).
[AltContent: textbox (Annotated Figure 9 of Luzbetak)]


[AltContent: textbox (First section of membrane)][AltContent: arrow]

Regarding claim 3, modified Luzbetak teaches the breast pump according to claim 1, wherein the threshold value (Figure 6B; “Max Displacement/Vacuum Pressure") of the reduction of pressure is greater than a normal operating reduction of pressure (“pre-load condition can be about 4 to 15 mmHg (negative)” [0029]) so that the second section of the membrane is spaced from the limiter when the normal operating reduction of pressure is achieved (Figure 6A and 7B).

Regarding claim 14, modified Luzbetak teaches a breast pump system (breastpump assembly 200 with suction device 706), comprising: the breast pump according to claim 1; and an operating unit (vacuum or suction device 706 “which may be…motor driven” [0055]) 

Regarding claim 17, modified Luzbetak teaches the breast pump according to claim 1, wherein the vacuum port (port 212) is located in the upper wall of the chamber (Figure 7B). Modified Luzbetak fails to explicitly teach the vacuum port is located in a center of the upper wall of the chamber. Maianti teaches a pump (pumping unit 1) comprising a chamber (Figure 1) defined by an upper portion (half-shell 18) including an upper wall of the chamber and an upper part of the side-wall of the chamber (Figure 8), the chamber having a vacuum port (hole 3a) located in a center of the upper wall of the chamber (Figure 1 and 8). At the time of the invention, it would have been obvious to one having ordinary skill in the art to modify the vacuum port of Luzbetak to be located in a center of the upper wall in combination with the limiter including at least one protrusion or recess based on the teachings of Maianti to prevent the membrane from sticking to the upper wall of the chamber in the operating condition (Maianti [0029]). 

Regarding claim 18, modified Luzbetak teaches the breast pump according to claim 17. Modified Luzbetak fails to explicitly teach wherein one recess or each recess of the at least one recess extends from the vacuum port along the upper wall of the chamber. Maianti teaches a pump (pumping unit 1) comprising a chamber (Figure 1) defined by an upper portion (half-shell 18) including an upper wall of the chamber and an upper part of the side-wall of the chamber (Figure 8), wherein a limiter (inner surface of half-shell 18; Figure 8) including at least one recess (grooves 18a) that extends from the vacuum port (hole 3a) along the upper wall of the chamber (Figure 8). At the time of the invention, it would have been obvious to one having ordinary skill in the art to modify the limiter of Luzbetak to include at least one recess extending from the vacuum port along the upper wall of the chamber based on the teachings of Maianti to 

Regarding claim 19, modified Luzbetak teaches the breast pump according to claim 1. Modified Luzbetak fails to explicitly teach one recess or each recess of the at least one recess extends from the vacuum port along the upper wall of the chamber to the upper part of the sidewall of the chamber. Maianti teaches a pump (pumping unit 1) comprising a chamber (Figure 1) defined by an upper portion (half-shell 18) including an upper wall of the chamber and an upper part of the side-wall of the chamber (Figure 8), wherein a limiter (inner surface of half-shell 18; Figure 8) including at least one recess (grooves 18a) that extend from the vacuum port (hole 3a) along the upper wall of the chamber to the upper part of the sidewall of the chamber (Figure 8). At the time of the invention, it would have been obvious to one having ordinary skill in the art to modify the limiter of Luzbetak to include at least one recess extending from the vacuum port along the upper wall of the chamber based on the teachings of Maianti to prevent the membrane from sticking to the upper wall of the chamber in the operating condition (Maianti [0029]). 

Regarding claim 20, modified Luzbetak teaches the breast pump according to claim 19, wherein a plurality of recesses (Figure 4; “The rearwall surface 402 has a shape that generally matches the inner surface 102 of the barrier 100 in this distended state” [0059]; wherein the recesses are formed by the indentations that coordinate with the shape of the barrier 100) partitions the upper wall of the chamber (Figure 4). Modified Luzbetak fails to explicitly teach the plurality of recesses partitions the upper wall of the chamber to define a plurality of air channels between the upper wall and the second section of the membrane when the second section of membrane is against the limiter. Maianti teaches a pump (pumping unit 1) comprising a chamber (Figure 1) defined by an upper portion (half-shell 18) including an upper wall of the a plurality of recesses (grooves 18a) that partition the upper the upper wall of the chamber to define a plurality of air channels between the upper wall of the chamber and the second section of the membrane when the second section of the membrane locates against the limiter (Figure 8). At the time of the invention, it would have been obvious to one having ordinary skill in the art to modify the limiter of the chamber Luzbetak to include a plurality of recesses defining a plurality of air channels between the upper wall of the chamber and the second section of the membrane based on the teachings of Maianti to prevent the membrane from sticking to the upper wall of the chamber in the operating condition (Maianti [0029]). 

Regarding claim 21, modified Luzbetak teaches the breast pump according to claim 1. Modified Luzbetak fails to explicitly teach the at least one protrusion is a plurality of ribs upstanding from an inner surface of the upper wall of the chamber to define a plurality of air channels between the upper wall and the second section of the membrane when the second section of the membrane locates against the limiter. Maianti teaches a pump (pumping unit 1) comprising a chamber (Figure 1) defined by an upper portion (half-shell 18) including an upper wall of the chamber and an upper part of the side-wall of the chamber (Figure 8), a membrane (membrane 4) having a second section separating the chamber into first and second spaces and being deformable in the chamber (Figures 3-4), and a limiter (inner surface of half-shell 18; Figure 8) including a plurality of ribs (grooves 18a; “As an alternative to grooves 17a, 18a and 19a, slightly protruding teeth or ridges might be present on the respective surfaces.” [0030]) upstanding from an inner surface of the upper the upper wall of the chamber to define a plurality of air channels between the upper wall of the chamber and the second section of the membrane when the second section of the membrane locates against the limiter (Figure 8). At 

Regarding claim 22, modified Luzbetak teaches the breast pump system according to claim 14, wherein the threshold value of the reduction of pressure is equal to a normal operating reduction of pressure so that the second section of the membrane locates against the limiter when the normal operating reduction of pressure is achieved (“The pump 706 draws a negative pressure (relative to atmosphere), which pulls the barrier 100 back into a second position, or distended state (see FIG. 8). The now inverted barrier 100 is in facial engagement with interior rearwall surface 402 of the rear housing 206 in the full distended state.” [0059]; Figure 8).

Regarding claim 23, modified Luzbetak teaches the breast pump system according to claim 14, wherein the threshold value (Figure 6B; “Max Displacement/Vacuum Pressure") of the reduction of pressure is greater than a normal operating reduction of pressure (“pre-load condition can be about 4 to 15 mmHg (negative)” [0029]) so that the second section of the membrane is spaced from the limiter when the normal operating reduction of pressure is achieved (Figure 6A and 7B).

Regarding claim 27, modified Luzbetak teaches the breast pump system according to claim 14. Modified Luzbetak fails to explicitly teach one recess or each recess of the at least one recess extends from the vacuum port along the upper wall of the chamber to the upper part of the sidewall of the chamber. Maianti teaches a pump system (pumping unit 1) comprising a chamber (Figure 1) defined by an upper portion (half-shell 18) including an upper wall of the 

Regarding claim 28, modified Luzbetak teaches the breast pump system according to claim 27, wherein a plurality of recesses (Figure 4; “The rearwall surface 402 has a shape that generally matches the inner surface 102 of the barrier 100 in this distended state” [0059]; wherein the recesses are formed by the indentations that coordinate with the shape of the barrier 100) partitions the upper wall of the chamber (Figure 4). Modified Luzbetak fails to explicitly teach the plurality of recesses partitions the upper wall of the chamber to define a plurality of air channels between the upper wall and the second section of the membrane when the second section of membrane is against the limiter. Maianti teaches a pump system (pumping unit 1) comprising a chamber (Figure 1) defined by an upper portion (half-shell 18) including an upper wall of the chamber and an upper part of the side-wall of the chamber (Figure 8), a membrane (membrane 4) having a second section separating the chamber into first and second spaces and being deformable in the chamber (Figures 3-4), and a limiter (inner surface of half-shell 18; Figure 8) including a plurality of recesses (grooves 18a) that partition the upper the upper wall of the chamber to define a plurality of air channels between the upper wall of the chamber and the second section of the membrane when the second section of the membrane locates against the limiter (Figure 8). At the time of the invention, it would have been obvious to one having ordinary skill in the art to modify the limiter of the chamber Luzbetak 

Regarding claim 29, modified Luzbetak teaches the breast pump system according to claim 14. Modified Luzbetak fails to explicitly teach the at least one protrusion is a plurality of ribs upstanding from an inner surface of the upper wall of the chamber to define a plurality of air channels between the upper wall and the second section of the membrane when the second section of the membrane locates against the limiter. Maianti teaches a pump (pumping unit 1) comprising a chamber (Figure 1) defined by an upper portion (half-shell 18) including an upper wall of the chamber and an upper part of the side-wall of the chamber (Figure 8), a membrane (membrane 4) having a second section separating the chamber into first and second spaces and being deformable in the chamber (Figures 3-4), and a limiter (inner surface of half-shell 18; Figure 8) including a plurality of ribs (grooves 18a; “As an alternative to grooves 17a, 18a and 19a, slightly protruding teeth or ridges might be present on the respective surfaces.” [0030]) upstanding from an inner surface of the upper the upper wall of the chamber to define a plurality of air channels between the upper wall of the chamber and the second section of the membrane when the second section of the membrane locates against the limiter (Figure 8). At the time of the invention, it would have been obvious to one having ordinary skill in the art to modify the limiter of the chamber Luzbetak to include a plurality of ribs defining a plurality of air channels between the upper wall of the chamber and the second section of the membrane based on the teachings of Maianti to prevent the membrane from sticking to the upper wall of the chamber in the operating condition (Maianti [0029]). 

Claims 12, 15, 16, and 24-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Luzbetak et al. (US 2008/0171970) in view of Paterson et al. (US 2010/0324477) in further view of Maianti et al. (US 2004/0001766) as applied in claim 1 and 14 above, and further in view of Umezaki et al. (WO 2011/135928 with citation references from corresponding national stage entry application US 2013/0032600).
Regarding claim 12, modified Luzbetak teaches the breast pump according to claim 1, wherein the second section of the membrane locates against the lower part of the sidewall (sidewalls of interior frontwall surface 502) prior to deformation (Figure 9) and locates against the upper part of the sidewall (sidewalls of interior rearwall surface 402) during deformation (Figure 8). Modified Luzbetak fails to explicitly teach the upper part of the sidewall has a textured surface finish, the lower part of the sidewall has a textured surface finish, and/or the second section of membrane contactable with the sidewall has a textured surface. Umezaki teaches a pump with a chamber (Figure 2) and a membrane (diaphragm 8), wherein a sidewall of the chamber that contacts the  membrane has a textured surface finish (“the contact surface 12a of the valve seat 12 for contact with the diaphragm 8 preferably has a surface roughness of 0.1 to 10.0 µm” [0038]) and/or a section of the membrane contactable with the sidewall has a textured surface ("the surface of the diaphragm 8 for contact with the valve seat 12 has a surface roughness Ra of 0.1 to 10 .mu.m " [0042]). At the time of the invention, it would have been obvious to one having ordinary skill in the art to modify the upper and lower parts of the sidewall and/or the second section of the membrane of Luzbetak to have the textured surface finish based on the teaching of Umezaki to ensure that potential contaminants are unable to adhere to the contact surfaces ([0038]) and improving the seal between the chamber and the membrane ([0009]).

Regarding claim 15, modified Luzbetak teaches the breast pump according to claim 1. Modified Luzbetak fails to explicitly teach a surface of the second section of the membrane 

Regarding claim 16, modified Luzbetak teaches the breast pump according to claim 1. Modified Luzbetak fails to explicitly teach a surface of the chamber contactable with the second section of membrane has a textured surface finish with an arithmetical mean roughness (Ra) between Ra 0.4 µm and Ra 3.2 µm for minimizing a noise level generated as the second section of the membrane comes into contact with, moves along, or moves away from, the one or more walls of the chamber. Umezaki teaches a pump with a chamber (Figure 2) and a membrane (diaphragm 8), wherein a surface of the chamber contactable with membrane has a textured surface finish with an arithmetical mean roughness (Ra) between Ra 0.4 µm and Ra 3.2 µm (“the contact surface 12a of the valve seat 12 for contact with the diaphragm 8 preferably has a surface roughness of 0.1 to 10.0 µm” [0038]). At the time of the invention, it would have been obvious to one having ordinary skill in the art to modify the surface of the chamber that contacts the second section of the membrane of Luzbetak to have an arithmetical 

Regarding claim 24, modified Luzbetak teaches the breast pump system according to claim 14, wherein the second section of the membrane locates against the lower part of the sidewall (sidewalls of interior frontwall surface 502) prior to deformation (Figure 9) and locates against the upper part of the sidewall (sidewalls of interior rearwall surface 402) during deformation (Figure 8). Modified Luzbetak fails to explicitly teach the upper part of the sidewall has a textured surface finish, the lower part of the sidewall has a textured surface finish, and/or the second section of membrane contactable with the sidewall has a textured surface. Umezaki teaches a pump with a chamber (Figure 2) and a membrane (diaphragm 8), wherein a sidewall of the chamber that contacts the  membrane has a textured surface finish (“the contact surface 12a of the valve seat 12 for contact with the diaphragm 8 preferably has a surface roughness of 0.1 to 10.0 µm” [0038]) and/or a section of the membrane contactable with the sidewall has a textured surface ("the surface of the diaphragm 8 for contact with the valve seat 12 has a surface roughness Ra of 0.1 to 10 .mu.m " [0042]). At the time of the invention, it would have been obvious to one having ordinary skill in the art to modify the upper and lower parts of the sidewall and/or the second section of the membrane of Luzbetak to have the textured surface finish based on the teaching of Umezaki to ensure that potential contaminants are unable to adhere to the contact surfaces ([0038]) and improving the seal between the chamber and the membrane ([0009]).

Regarding claim 25, modified Luzbetak teaches the breast pump system according to claim 14. Modified Luzbetak fails to explicitly teach a surface of the second section of the membrane contactable with the chamber has a textured surface finish with an arithmetical mean 

Regarding claim 26, modified Luzbetak teaches the breast pump system according to claim 14. Modified Luzbetak fails to explicitly teach a surface of the chamber contactable with the second section of membrane has a textured surface finish with an arithmetical mean roughness (Ra) between Ra 0.4 µm and Ra 3.2 µm for minimizing a noise level generated as the second section of the membrane comes into contact with, moves along, or moves away from, the one or more walls of the chamber. Umezaki teaches a pump with a chamber (Figure 2) and a membrane (diaphragm 8), wherein a surface of the chamber contactable with membrane has a textured surface finish with an arithmetical mean roughness (Ra) between Ra 0.4 µm and Ra 3.2 µm (“the contact surface 12a of the valve seat 12 for contact with the diaphragm 8 preferably has a surface roughness of 0.1 to 10.0 µm” [0038]). At the time of the invention, it would have been obvious to one having ordinary skill in the art to modify the surface of the chamber that contacts the second section of the membrane of Luzbetak to have an arithmetical mean roughness (Ra) between Ra 0.4µm and Ra 3.2 µm based on the teaching of .

Response to Arguments
Applicant's arguments filed December 01, 2021 have been fully considered but they are not persuasive. 
Regarding the argument that Paterson fails to disclose a modification of Luzbetak in view of Maianti to incorporate the limitation of “the first section of the membrane wrapping around the upper end of the lower part of the sidewall” as detailed above with respect to claim 1, the examiner respectfully disagrees. As detailed above and depicted in annotated Figure 11 above, Paterson discloses a breast pump (10) comprising a chamber (Figure 11) defined by an upper portion (20) and a lower portion (18), and a membrane (22) including a first section (labeled in annotated Figure 11 above) mounted between the upper part of the sidewall and the upper end of the lower part of the sidewall with a first section of the membrane wrapping around the upper end of the lower part of the sidewall (Figure 11, fortified rim 77 wrapped around the lower part of the sidewall into mounting groove 82). The first section of the membrane wrapping around the upper end of the lower part of the sidewall is also shown in Figure 10, annotated below. It is noted that the claim language as currently presented does not require that the first section of the membrane wrap around the upper end of the lower part of the sidewall to an outer surface of the lower part of the sidewall. Based on this, it is maintained that at the time of the invention, one having ordinary skill in the art would have found it obvious to modify the mounting of the membrane of Luzbetak such the first section of the membrane wraps around the upper end of the lower part of the sidewall based on the teachings of Paterson to provide an interference-fit seal between the lower portion and the membrane (Paterson [0053]). 

[AltContent: arrow][AltContent: textbox (First section of membrane)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Upper end of the lower part of the sidewall)]
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tashiro et al. (US 2009/0254029) discloses a breast pump comprising a chamber (30) defined by an upper portion (35) and a lower portion (31), a membrane (32) mounted between the upper portion and the lower portion (Figure 2), and a limiter (37) in the chamber to limit deformation of the membrane ([0099]). 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH J SWANSON whose telephone number is (571)270-0394. The examiner can normally be reached M-F 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LEAH J SWANSON/Examiner, Art Unit 3783   
/DEANNA K HALL/Primary Examiner, Art Unit 3783